[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


                                         COURT OF APPEALS
                                     COSHOCTON COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


   DOUGLAS G. HOFFMAN                            :   JUDGES:
                                                 :
                                                 :   Hon. Craig R. Baldwin, P.J.
          Plaintiff-Appellee                     :   Hon. W. Scott Gwin, J.
                                                 :   Hon. Patricia A. Delaney, J.
   -vs-                                          :
                                                 :   Case No. 2020CA0009
                                                 :   (consolidated with 2020CA0016)
   PHILLIP F. ARTHUR, EXECUTOR OF                :
   THE ESTATE OF SANDRA L.                       :
   HOFFMAN                                       :
                                                 :
                                                 :
          Defendant-Appellant                    :   OPINION


  CHARACTER OF PROCEEDING:                           Appeal from the Coshocton County
                                                     Court of Common Pleas, Case No. 19-
                                                     CI-0424



  JUDGMENT:                                          REVERSED AND REMANDED;
                                                     MOTION TO DISMISS DENIED



  DATE OF JUDGMENT ENTRY:                            July 7, 2021



  APPEARANCES:


   For Plaintiff-Appellee:                           For Defendant-Appellant:

   ROBERT E. WEIR                                    BRAIN W. BENBOW
   305 Main Street                                   BENBOW LAW OFFICES LLC
   Coshocton, OH 43812                               265 Sunrise Center Drive
                                                     Zanesville, OH 43701
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


 Delaney, J.

         {¶1} Defendant-Appellant Phillip F. Arthur, Executor of the Estate of Sandra L.

 Hoffman appeals the June 25, 2020 and November 3, 2020 judgment entries of the

 Coshocton County Court of Common Pleas.

                              FACTS AND PROCEDURAL HISTORY

                                  The Probate Court Proceedings

         {¶2} On December 15, 2015, Plaintiff-Appellee Douglas G. Hoffman filed an

 action in the Coshocton County Probate Court entitled Hoffman v. Hoffman, Case No.

 21540001. In his complaint, Hoffman alleged his mother, Sandra Hoffman, in her capacity

 as successor Trustee of the Kenneth G. Hoffman Revocable Trust and as Trustee of the

 Sandra L. Hoffman Revocable Trust improperly transferred real property to Defendant

 Phillip F. Arthur and Defendant Jahweh, LLC. Phillip F. Arthur was the sole member of

 Jahweh, LLC. Hoffman asserted a claim of undue influence against Arthur and claims for

 declaratory judgment and constructive trust against Sandra Hoffman.

         {¶3} On July 8, 2016, the Probate Court appointed Jetta Mencer as the Guardian of

 the Person and Estate of Sandra Hoffman. Jetta Mencer (hereinafter “Guardian”) was

 substituted for Sandra Hoffman in the Probate Court proceedings. In her responsive

 pleadings, the Guardian asserted a counterclaim alleging undue influence by Douglas

 Hoffman and requested an accounting. The Guardian also claimed undue influence and

 breach of fiduciary duty in her cross-claim against Phillip Arthur and Jahweh, LLC.

         {¶4} Phillip Arthur filed an answer, alleging claims for declaratory judgment and

 unjust enrichment.
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


                       The Guardian’s Judgment Against Douglas Hoffman

         {¶5} On August 3, 2017, the Guardian filed a motion for summary judgment

 against Douglas Hoffman. In her motion, the Guardian argued there was no genuine issue

 of material fact that Douglas Hoffman improperly made cash withdrawals from Sandra

 Hoffman’s accounts and applied it to his own use. On October 5, 2017, the Probate Court

 granted the Guardian’s motion for summary judgment against Douglas Hoffman. The

 Probate Court ordered Douglas Hoffman “to return to the Guardian $408,162.69

 wrongfully taken from Sandra Hoffman.” (Judgment Entry, October 5, 2017). On

 November 6, 2017, the trial court issued a final judgment against Douglas Hoffman in the

 amount of $408,162.69.

         {¶6} On November 20, 2017, the Probate Court issued a Certificate of Judgment

 for Lien upon Lands and Tenements in Case No. 2017JLD139 for the November 6, 2017

 judgment.

         {¶7} Douglas Hoffman appealed the Probate Court’s November 6, 2017

 judgment entry to this Court in Case No. 2017CA0014. We dismissed the appeal on April

 20, 2018 for lack of a final appealable order. Upon reconsideration, we reactivated the

 appeal on May 18, 2018. Douglas Hoffman voluntarily dismissed his appeal on

 September 13, 2018.

                 The Settlement Agreement: Probate Court Retains Jurisdiction

         {¶8} Douglas Hoffman, the Guardian, Phillip Arthur, and Jahweh, LLC entered

 into a Settlement Agreement and Release, effective January 20, 2018. Relevant to this

 appeal, the terms of the Settlement Agreement state as follows:

         ***
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


         WHEREAS, on October 5, 2017, the Coshocton County Probate Court

         entered a judgment in favor of the Guardian against Plaintiff Doug Hoffman

         in the Litigation, ordering Doug to return to the Guardian $408,162.69 taken

         from Sandra; and

         ***

         10. The Defendants’ Release of the Plaintiffs, the Guardian, and her

         ward, Sandra. In consideration of the foregoing promises, the Defendants

         [Phillip Arthur and Jahweh, LLC] and their respective heirs, members,

         successors, predecessors, agents, representatives, assigns, insurers,

         insureds, or any other person or entity affiliated with the Defendants

         irrevocably and unconditionally release, acquit and forever discharge the

         Plaintiffs, the Guardian, and her ward, Sandra, and their respective heirs,

         successors, predecessors, agents, representatives, assigns, insurers,

         insureds, or any other person or entity affiliated with the Plaintiffs, the

         Guardian, and her ward, Sandra, from any and all rights, claims, duties,

         obligations, liabilities, causes of action, demands, damages (including

         punitive and exemplary damages), contract rights, costs, penalties, claims

         of attorney’s fees, bad faith and expenses, contributions and indemnities

         whatsoever, in law or in equity, past or present, pending or not pending,

         known or unknown, foreseen or unforeseen (“Claims”), which may exist

         against the Plaintiffs, the Guardian, or her ward, Sandra, including but not

         limited to all Claims in any way related to any allegations or claims at issue

         in the litigation.
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


         ***

         12. No Effect on the Judgment Against Doug. The Parties agree that this

         Agreement has no effect on the Guardian’s judgment against Plaintiff Doug

         Hoffman, which remains in full force and effect.

         ***

         17. Governing Law and Venue. This Agreement is governed by and shall

         be interpreted under Ohio law. The sole and exclusive venue for any

         litigation among the Parties that may arise out of, or is related to this

         Agreement is in the Coshocton County Common Pleas Court, Probate

         Division (the “Court”).

         {¶9}     On January 18, 2018, the trial court issued a Final Judgment Entry that

 states in pertinent part:

         ***

         The Parties represent that the Agreement has no effect on the order and

         judgment entered on October 5, 2017 granting summary judgment for

         compensatory damages of $408,162.69 in favor of Guardian on her

         Counterclaim against Plaintiff Douglas G. Hoffman, which is unpaid in full.

         Based upon the Agreement and consent of the Parties, it is hereby

         ***

         ORDERED, that pursuant to the Agreement this Court shall retain

         jurisdiction to enter any all subsequent orders that may be necessary to

         implement, interpret or enforce the rights or obligations of the Parties under

         the Agreement.
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


                                       Sandra Hoffman’s Estate

         {¶10} Sandra Hoffman passed away on September 8, 2018.

         {¶11} On June 4, 2019, Robert Weir, counsel for Douglas Hoffman, applied to

 probate the will for Sandra Hoffman. He also filed a motion to bypass the will of Sandra

 Hoffman. On August 23, 2019, Phillip Arthur applied for authority to administer the estate

 because the Last Will and Testament of Sandra Hoffman named Phillip Arthur as

 Executor. On September 13, 2019, the trial court appointed Robert Weir, Douglas

 Hoffman’s attorney, as the Administrator WWA of the Estate of Sandra Hoffman.

                   Douglas Hoffman’s Original Motion for Summary Judgment

         {¶12} On October 22, 2019, Douglas Hoffman filed a motion for summary

 judgment in the Probate Court proceeding. In his motion for summary judgment, Douglas

 Hoffman argued: (1) Phillip Arthur previously released all rights to inheritance from the

 Estate of Sandra Hoffman based on the Settlement Agreement, (2) the contingent

 beneficiaries to the will of Sandra Hoffman had no standing to make a claim to inherit the

 assets, and (3) Douglas Hoffman satisfied the $408,169.62 judgment. In support of his

 motion, he attached the affidavit of the Guardian and Larry J. McClatchey. The October

 21, 2019 affidavit of the Guardian stated in pertinent part:

         ***

         3. I retained Larry J. McClatchey to represent the Guardian in the

         Guardianship Case.

         ***

         5. Subsequent to the settlement of in the Guardianship Case with Phillip F.

         Arthur and Jahweh, LLC, there were monies owed to Larry J. McClatchey
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


         for legal services rendered in the Litigation, Successor Trustee and

         Guardian fees and monies owed to Medicaid for Sandra L. Hoffman’s case.

         6. Douglas G. Hoffman is the sole contingent surviving beneficiary of the

         Kenneth Trust and Sandra Trust.

         7. To satisfy the $408,169.62 judgment rendered in favor of the Guardian

         against Douglas G. Hoffman in the Guardianship Case, I sold as Successor

         Trustee of the Kenneth Trust and Sandra Trust 21.97 acres for $180,195.00

         (Exhibit “D”) and 66.8495 acres of $480,720.00 (Exhibit “E”) with the

         consent of Douglas G. Hoffman, judgment debtor and sole contingent

         surviving beneficiary of the Kenneth Trust and Sandra Trust.

         8. The net proceeds from the above sales were used to pay Larry J.

         McClatchey for attorney fees, the Successor Trustee and Guardian fees,

         the claim for Medicaid reimbursement to the State of Ohio and anticipated

         capital gains taxes.

         9. As a result of the above satisfaction, the Guardian’s Account, the final

         account, does not include the judgment of $408,169.62 rendered in favor of

         the Guardian against Douglas G. Hoffman in the ITEMIZED STATEMENT

         OF ALL FUNDS, ASSETS AND INVESTMENTS that asset is no longer in

         existence.

          Probate Court Denies Summary Judgment as to Satisfaction of Judgment

         {¶13} On December 2, 2019, the Probate Court issued a judgment entry

 addressing multiple pending issues. First, the Probate Court admitted the Last Will and

 Testament of Sandra Hoffman, dated August 17, 2015, and appointed Phillip Arthur as
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


 the Executor of the Estate. Second, Robert Weir was removed as fiduciary. Third, the

 Probate Court denied the October 22, 2019 motion for summary judgment filed by

 Douglas Hoffman.

                             The Common Pleas Court Proceedings

         Complaint Filed One Day After the Probate Court Denied Summary Judgment

         {¶14} On December 3, 2019, Douglas Hoffman filed a complaint in the Coshocton

 County Court of Common Pleas, General Division, against Defendant-Appellant Phillip

 Arthur, Executor of the Estate of Sandra Hoffman, requesting (1) specific performance of

 the agreement by filing a release of the Judgment Lien, 2017JLD139, and by filing a

 satisfaction of the $408,169.62 Judgment Entry rendered in favor of the Guardian against

 Douglas Hoffman and (2) declaratory judgment that the judgment of the Guardian against

 Douglas Hoffman has been satisfied.

          {¶15} Counsel for Phillip Arthur requested an extension to file an answer.

                              Identical Motion for Summary Judgment

         {¶16} On April 20, 2020, Douglas Hoffman filed a motion for summary judgment

 arguing he was entitled to judgment as a matter of law that the $408.169.62 judgment

 against him was satisfied. The motion for summary judgment Douglas Hoffman filed in

 the Common Pleas Court was virtually identical to the October 22, 2019 motion for

 summary judgment he filed in the Probate Court. In support of the motion for summary

 judgment filed in Common Pleas, Douglas Hoffman attached copies of the affidavits of

 the Guardian and Larry J. McClatchey he originally filed with the Probate Court in support

 of his October 22, 2019 motion for summary judgment and the following attachments: (A)

 October 5, 2017 judgment entry of the Probate Court; (B) Settlement Agreement and
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


 Release; (C) January 18, 2018 judgment entry of the Probate Court; (D) deed of transfer;

 (E) deed of transfer; (F) June 4, 2019 Last Will and Testament of Sandra Hoffman; (G)

 June 4, 2019 Application to Probate Will; (H) August 23, 2019 Application to Probate Will;

 (I) August 23, 2019 Last Will and Testament of Sandra Hoffman; (J) September 13, 2019

 judgment entry of the Probate Court; (K) December 2, 2019 judgment entry of the Probate

 Court; (L) December 3, 2019 judgment entry admitting Sandra Hoffman’s will to Probate;

 (M) warranty deed; (N) November 11, 2017 judgment lien issued by the Probate Court;

 and (O) December 11, 2018 Guardian accounting. Douglas Hoffman also filed his

 affidavit, which repeated the language of the motion for summary judgment and

 complaint.

         {¶17} On May 11, 2020, counsel for Phillip Arthur withdrew and Arthur proceeded

 pro se. Phillip Arthur filed a motion to extend his response date to the motion for summary

 judgment.

         {¶18} On June 25, 2020, the trial court issued a judgment entry, which first denied

 Phillip Arthur’s motion for enlargement of time and second, granted Douglas Hoffman’s

 motion for summary judgment. The trial court ordered Phillip Arthur to “specifically

 perform the agreement of the parties by executing and filing a release of the Judgment

 Lien, 2017JLD139, and by executing and filing a satisfaction of the $408,169.62

 Judgment Entry rendered in favor of the Guardian against Plaintiff.” (Judgment Entry,

 June 25, 2020). The trial court next entered declaratory judgment in favor of Douglas

 Hoffman that the judgment lien was satisfied. Phillip Arthur filed a notice of appeal of the

 June 25, 2020 judgment entry in Case No. 2020CA0009.
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


                      Douglas Hoffman Certifies the Judgment is Satisfied

         {¶19} On July 21, 2020, Douglas Hoffman filed a motion for contempt, arguing

 that Phillip Arthur failed to execute and file a satisfaction of the judgment lien.

         {¶20} On July 23, 2020, the Common Pleas Court granted Douglas Hoffman leave

 to execute and file a release of the judgment lien in Case No. 2017JLD139. On July 29,

 2020, Douglas Hoffman filed a “Certificate of Release of Judgment Lien” signed by

 Douglas Hoffman.

         {¶21} On August 24, 2020, Phillip Arthur, represented by counsel, filed a motion

 to stay the June 25, 2020 judgment entry pending appeal. The Common Pleas Court

 granted the motion, dependent upon Phillip Arthur filing a supersedeas bond in the

 amount of $408,169.62.

         {¶22} On September 15, 2020, Phillip Arthur filed a motion to vacate and void the

 June 25, 2020 judgment entry for lack of subject matter jurisdiction.

         {¶23} On September 23, 2020, Phillip Arthur filed a motion to stay before this

 Court. We remanded the matter to the trial court to rule on the pending September 15,

 2020 motion to vacate and void the judgment.

         {¶24} On November 3, 2020, the Common Pleas Court denied the motion to

 vacate the June 25, 2020 judgment entry. Phillip Arthur appealed that decision to this

 Court in Case No. 2020CA0016.

         {¶25} The June 25, 2020 and November 3, 2020 judgment entries are now before

 this Court upon appeal. Also pending for this Court’s resolution is Douglas Hoffman’s

 motion to dismiss the appeals due to Phillip Arthur’s failure to post the supersedeas bond.
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


                                     ASSIGNMENTS OF ERROR

         {¶26} Phillip Arthur raises three Assignments of Error:

         {¶27} “I. THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY

 DENYING APPELLANT’S MOTION TO VACATE AND VOID THE TRIAL COURT’S

 JUNE      25,   2020     JUDGMENT             ENTRY   FOR   LACK   OF SUBJECT   MATTER

 JURISDICTION. THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY ISSUING

 A JUDGMENT WHEN IT HAD NO POWER TO DO BY THE DECLARATORY

 JUDGMENT ACT. WHILE THE TRIAL COURT HAS THE INHERENT AUTHORITY TO

 VACATE ITS OWN JUDGMENTS, THE TRIAL COURT LACKS ANY POWER TO

 OVERRULE JUDGMENTS OF ANOTHER COURT, WHICH POWER IS EXCLUSIVELY

 CONFERRED UPON COURTS OF APPEALS BY THE OHIO CONSTITUTION. THE

 TRIAL COURT ACCORDINGLY VIOLATED THE OHIO CONSTITUTION BY VACATING

 A JUDGMENT OF ANOTHER COURT.

         {¶28} “II. THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY

 DENYING APPELLANT’S MOTION TO VACATE AND VOID THE UNILATERAL

 JUDGMENT ENTRY FOR LACK OF SUBJECT MATTER JURISDICTION, SERVICE OF

 PROCESS, PERSONAL JURISDICTION AND PROCEDURAL DUE PROCESS.

         {¶29} “III. THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY

 GRANTING APPELLEE’S MOTION FOR SUMMARY JUDGMENT WHEN THERE WAS

 NO GENUINE ISSUES OF MATERIAL FACT AND WHEN APPELLEE HAD NOT RIGHT

 TO JUDGMENT AS A MATTER OF LAW. APPELLANT WAS INSTEAD ENTITLED TO

 JUDGMENT AS A MATTER OF LAW.”
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


                                               ANALYSIS

                                               I., II., and III.

          {¶30} We consider Phillip Arthur’s three Assignments of Error together because

 they are interrelated. Phillip Arthur contends the Common Pleas Court was without

 subject matter jurisdiction to consider Douglas Hoffman’s complaint as to the satisfaction

 of the judgment lien because the Probate Court had jurisdiction over the matter. We

 agree.

                                         Summary Judgment

          {¶31} Because the Common Pleas Court first granted summary judgment in favor

 of Douglas Hoffman and then denied Phillip Arthur’s motion to vacate, we start our

 analysis with the trial court’s decision to grant summary judgment.

                                          Standard of Review

          {¶32} We refer to Civ.R. 56(C) in reviewing a motion for summary judgment. The

 moving party bears the initial responsibility of informing the trial court of the basis for the

 motion and identifying those portions of the record before the trial court, which

 demonstrate the absence of a genuine issue of fact on a material element of the

 nonmoving party's claim. Dresher v. Burt, 75 Ohio St.3d 280, 292, 662 N.E.2d 264 (1996).

 The nonmoving party then has a reciprocal burden of specificity and cannot rest on the

 allegations or denials in the pleadings but must set forth “specific facts” by the means

 listed in Civ.R. 56(C) showing that a “triable issue of fact” exists. Mitseff v. Wheeler, 38

 Ohio St.3d 112, 115, 526 N.E.2d 798, 801 (1988).

          {¶33} Pursuant to the above rule, a trial court may not enter summary judgment if

 it appears a material fact is genuinely disputed. Vahila v. Hall, 77 Ohio St.3d 421, 429,
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


 674 N.E.2d 1164 (1997), citing Dresher v. Burt, 75 Ohio St.3d 280, 662 N.E.2d 264

 (1996).

          {¶34} As an appellate court reviewing summary judgment motions, we must stand

 in the shoes of the trial court and review summary judgments on the same standard and

 evidence as the trial court. Smiddy v. The Wedding Party, Inc., 30 Ohio St.3d 35, 506

 N.E.2d 212 (1987).

                  Settlement Agreement Confers Jurisdiction to Probate Court

          {¶35} Douglas Hoffman argued in his motion for summary judgment before the

 Common Pleas Court that there was no genuine issue of material fact the judgment lien

 issued by the Probate Court had been satisfied. In demonstrating there was no genuine

 issue of material fact, Douglas Hoffman submitted as Civ.R. 56 evidence the parties’

 Settlement Agreement, the January 18, 2018 judgment entry issued by the Probate Court

 memorializing the Settlement Agreement, and the December 2, 2019 judgment entry of

 the Probate Court denying Douglas Hoffman’s motion for summary judgment on the same

 issue.

          {¶36} Phillip Arthur did not file a response to the motion for summary judgment in

 the Common Pleas Court proceeding. On appeal, he contends there were genuine issues

 of material fact raised in Douglas Hoffman’s motion for summary judgment that should

 have precluded judgment in Hoffman’s favor. Upon our de novo review of the Civ.R. 56

 evidence provided by Douglas Hoffman to the Common Pleas Court, we agree there was

 evidence to demonstrate that reasonable minds could come to differing conclusions that

 Douglas Hoffman was not entitled to judgment as a matter of law because the Common
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


 Pleas Court was without jurisdiction to consider Douglas Hoffman’s complaint for specific

 performance and declaratory judgment.

         {¶37} There is no genuine issue of material fact that on October 5, 2017, the

 Probate Court granted summary judgment for compensatory damages of $408,162.69 in

 favor of Guardian on her counterclaim against Douglas G. Hoffman. The Probate Court

 issued a Certificate of Judgment for Lien upon Lands and Tenements on November 20,

 2017 in Case No. 2017JLD139 as to the $408,162.69. The Settlement Agreement and

 January 18, 2018 judgment entry specifically referred to the $408,169.62 judgment

 against Hoffman. In his motion for summary judgment before the Common Pleas Court,

 Douglas Hoffman argued the $408,162.69 judgment issued by the Probate Court had

 been satisfied.

         {¶38} In his motion for summary judgment, Douglas Hoffman referred the

 Common Pleas Court to the Settlement Agreement. He did not, however, direct the trial

 court to a relevant term of the Settlement Agreement:

         17. Governing Law and Venue. This Agreement is governed by and shall

         be interpreted under Ohio law. The sole and exclusive venue for any

         litigation among the Parties that may arise out of, or is related to this

         Agreement is in the Coshocton County Common Pleas Court, Probate

         Division (the “Court”).

 (Emphasis added.)

         {¶39} A settlement agreement is a particularized form of a contract. Breech v.

 Liberty Mut. Fire Ins. Co., 5th Dist. No. 2017CA00012, 2017-Ohio-9211, 101 N.E.3d 1199,

 2017 WL 6550473, ¶ 34 citing Hinds v. Muskingum Cty., 5th Dist. Muskingum No.
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


 CT2016-0063, 2017-Ohio-8212, 2017 WL 4675812, ¶ 17 citing Noroski v. Fallet, 2 Ohio

 St.3d 77, 79, 442 N.E.2d 1302 (1982). It is a “contract designed to terminate a claim by

 preventing or ending litigation, and * * * such agreements are valid and enforceable by

 either party.” Continental W. Condominium Unit Owners Assn. v. Howard E. Ferguson,

 Inc., 74 Ohio St.3d 501, 502, 660 N.E.2d 431 (1996). Douglas Hoffman made no assertion

 that the Settlement Agreement was invalid or unenforceable in his motion for summary

 judgment. Hoffman contractually agreed the Probate Court had exclusive jurisdiction over

 any litigation arising out of or relating to the Settlement Agreement.

         {¶40} Douglas Hoffman referred to the January 18, 2018 final judgment entry of

 the Probate Court memorializing the Settlement Agreement in his motion for summary

 judgment. The Probate Court judgment entry, attached to the motion for summary

 judgment, stated:

         ORDERED, that pursuant to the Agreement this Court shall retain

         jurisdiction to enter any all subsequent orders that may be necessary to

         implement, interpret or enforce the rights or obligations of the Parties under

         the Agreement.

         {¶41} There is no factual dispute the $408,169.62 judgment against Douglas

 Hoffman originated from the Probate Court proceedings. Through the Settlement

 Agreement, the parties agreed to the Probate Court’s continuing jurisdiction over all

 matters related to the Probate Court proceedings. Douglas Hoffman’s declaratory

 judgment action before the Common Pleas Court arose out of or was related to the

 Probate Court proceedings. Pursuant to the Settlement Agreement and the January 18,

 2018 Probate Court judgment entry provided as Civ.R. 56 evidence, we find there is a
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


 genuine issue of material fact whether the Probate Court, not the Common Pleas Court,

 retained exclusive jurisdiction over all subsequent orders necessary to implement,

 interpret, or enforce the rights or obligations of the parties under the Settlement

 Agreement, thereby barring Douglas Hoffman’s requests for relief from the Common

 Pleas Court.

                                               Motion to Vacate

         {¶42} We next consider Phillip Arthur’s motion to vacate or void the June 25, 2020

 judgment entry for lack of subject matter jurisdiction. He argues the Common Pleas Court

 was without subject matter jurisdiction to consider Hoffman’s complaint because of the

 jurisdictional priority rule. We agree.

         {¶43} The jurisdictional-priority rule states: “‘[A]s between [state] courts of

 concurrent jurisdiction, the tribunal whose power is first invoked by the institution of proper

 proceedings acquires jurisdiction, to the exclusion of all other tribunals, to adjudicate upon

 the whole issue and to settle the rights of the parties.’” Holmes Cty. Bd. of Commrs. v.

 McDowell, 5th Dist. No. 05CA007, 169 Ohio App.3d 120, 2006-Ohio-5017, 862 N.E.2d

 136, ¶ 25 quoting State ex rel. Racing Guild of Ohio v. Morgan, 17 Ohio St.3d 54, 56, 17

 OBR 45, 476 N.E.2d 1060 (1985), quoting State ex rel. Phillips v. Polcar, 50 Ohio St.2d

 279, 4 O.O.3d 445, 364 N.E.2d 33 (1977), syllabus. “Once a court acquires jurisdiction

 over a cause, its authority continues until the matter is completely and finally disposed of,

 and no court of coordinate jurisdiction is at liberty to interfere with its proceedings.”

 Duckworth v. Burger King Corp., 159 Ohio App.3d 540, 2005-Ohio-294, 824 N.E.2d 592,

 ¶ 13, citing John Weenink & Sons Co. v. Cuyahoga Cty. Court of Common Pleas (1948),

 150 Ohio St. 349, 38 O.O. 189, 82 N.E.2d 730, paragraph three of the syllabus.
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


         {¶44} The rule contemplates a two-part test. First, there must be cases pending

 in two different courts of concurrent jurisdiction involving substantially the same parties;

 and, second, the ruling of the court subsequently acquiring jurisdiction may affect or

 interfere with the resolution of the issues before the court where suit was originally

 commenced. Id.

         {¶45} When the test is satisfied, the court whose power was last invoked should

 dismiss the claims for lack of subject-matter jurisdiction.

         {¶46} We find the two-part test has been met in the present case.

         {¶47} The Probate Court proceedings involving Douglas Hoffman, Phillip Arthur,

 and the Guardian were originally commenced in 2015 and resolved by a Settlement

 Agreement. On January 18, 2018, the Probate Court ordered that it retained jurisdiction

 to enter all subsequent orders that may be necessary to implement, interpret or enforce

 the rights or obligations of the parties under the Settlement Agreement. On October 22,

 2019, Douglas Hoffman filed a motion for summary judgment in the Probate Court, where

 he and Phillip Arthur were parties involved in the Estate of Sandra Hoffman. In his motion

 for summary judgment, Douglas Hoffman argued in part that he had satisfied the

 $408,169.62 judgment memorialized in the Settlement Agreement and January 18, 2018

 judgment entry. On December 2, 2019, the Probate Court denied Hoffman’s October 22,

 2019 motion for summary judgment.

         {¶48} On December 3, 2019, one day after the negative ruling by the Probate

 Court, Douglas Hoffman filed a complaint in the Common Pleas Court, naming Phillip

 Arthur as the defendant. It is undisputed that in his complaint, Douglas Hoffman requested

 from the Common Pleas Court the same relief that he had been denied by the Probate
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


 Court. On June 25, 2020, the Common Pleas Court granted judgment in favor of Douglas

 Hoffman, thereby affecting and interfering with the resolution of the issue before the

 Probate Court where the suit was originally commenced and had been vested with

 continuing jurisdiction by agreement of the parties.

         {¶49} We find the jurisdictional-priority rule divested the Common Pleas Court of

 subject-matter jurisdiction as to Douglas Hoffman’s claims for satisfaction of the judgment

 originating in the Probate Court.

         {¶50} Accordingly, we conclude the Common Pleas Court erred as to its

 jurisdiction to consider Douglas Hoffman’s complaint when it granted summary judgment

 in favor of Douglas Hoffman and denied Phillip Arthur’s motion to vacate. The three

 Assignments of Error raised by Phillip Arthur are sustained.

                                     Motion to Dismiss Appeals

         {¶51} On September 25, 2020, Douglas Hoffman filed a motion to dismiss the

 appeals of the June 25, 2020 and November 3, 2020 judgment entries for Phillip Arthur’s

 failure to post a supersedeas bond as ordered by the Common Pleas Court. Pursuant to

 our rulings above, we find Douglas Hoffman’s motion to dismiss the within appeals for

 failure to post the supersedeas bond to be not well taken and we deny the same.
[Cite as Hoffman v. Arthur, 2021-Ohio-2318.]


                                               CONCLUSION

         {¶52} The June 25, 2020 and November 3, 2020 judgment entries of the

 Coshocton County Court of Common Pleas are reversed, and the matter is remanded to

 the trial court for further proceedings consistent with this Opinion and law.

 By: Delaney, J.,

 Baldwin, P.J. and

 Gwin, J., concur.